IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2144 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 33 DB 2015 & File Nos. C4-13-299,
                                :            C4-13-447, C4-13-850, C4-13-885, C4-14-
           v.                   :            288, C4-15-83, C4-15-108, C4-15-371,
                                :            C4-15-406 & C4-15-506
                                :
MICHAEL ANDREW RABEL,           :            Attorney Registration No. 201443
                                :
                Respondent      :            (Allegheny County)
                                :



                                        ORDER


PER CURIAM


      AND NOW, this 21st day of April, 2016 upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is hereby granted. Michael Andrew Rabel

is suspended on consent from the Bar of this Commonwealth for a period of five years,

and he shall comply with all the provisions of Pa.R.D.E. 217.

      It is further ordered that Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).